DETAILED ACTION
Claims 1-20 are pending in this application.
 
Notice of Pre-AIA  or AIA  Status
1.               The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
2.               The information disclosure statements (IDS) submitted on 03/12/2019, 05/01/2019, 04/14/2021 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
 
Election/Restrictions
3.               Claims 1-20 are allowable. The restriction requirement between Species 1-4, as set forth in the Office action mailed on 12/02/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 12/02/2021 is fully withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
Reasons for Allowance
4.               Claims 1-20 are allowed.
5.               The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious a device as claimed in independent claim 1.  Irisawa et al. (WO 2012/108295), cited in IDS 03/12/2019 teaches in Figures 8-10, 14,  the claimed device substantially as claimed, including a first power supply 52 (see Figure 9) configured to supply electric power to an ultrasonic transducer 51 of an ultrasonic treatment tool 4C that is configured to generate an ultrasonic vibration from the supplied electric power (see paragraph [0130]), the ultrasonic treatment tool further including an end effector 56 configured to perform a treatment by transmitting the ultrasonic vibration (see paragraphs [0134]-[0136]); and
a circuit (see Figure 9 and Figure 14 and paragraphs [0186]-[0193]) configured to:
measure a duration of electric power output by the first power supply  (via timer 41 and time measurement unit 41a),
monitor a predetermined characteristic parameter (impedance valve Z(t)) representative of a status of the treatment by repeatedly obtaining measurements of the predetermined characteristic parameter (impedance measuring section 39a measures impedance value Z(t)),
set a time threshold value (specific time ts2’) based on a predetermined time tp (see paragraph [0189]), and
perform when the duration of the electric power output exceeds the time threshold value: stopping or reducing the output of electric power from the first power supply to the ultrasonic transducer (see paragraph [0181], step S28 in Figure 14).
However, Irisawa et al. does not teach or render obvious the circuit being configured to set and also reset the time threshold value ts2’ based on the repeatedly obtained measurements of the predetermined characteristic parameter until the duration of the electric power output exceeds the time threshold value, since the time threshold value is already set once a predetermined time tp is acquired after the impedance Z(t) reaches an impedance threshold Zth, and one of ordinary skill in the art would not be motivated to modify the circuit of Irisawa et al. to be configured to further reset the time threshold value based on repeated measurements as claimed.  For this reason, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.               Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 

 
 
/DIANE D YABUT/Primary Examiner, Art Unit 3771